Caton, J., dissenting. As I understand this contract, the demand was contingent, dependent entirely upon the party going to California and incurring expenses on the journey. The agreement was to pay his expenses to California, and nothing else. The parties had a right to make such an agreement, and the court has found that it was made in good faith. If such was the case, it is immaterial what the consideration was, whether one dollar or one thousand dollars. The liability was the same. The party did not agree to pay at all events so much money as would be reasonably sufficient to take a passenger to California, but he agreed to pay the expenses of a particular person there. Till that person went and those expenses were incurred, no debt was created. Such was the contract which the parties made in good faith, and with no intention to defraud any person. The court, however, has made a different contract for them, making a liability certain, which the parties made contingent, as they had a right to do. The parties agreed upon one measure of liability, which was lawful, and the court has established another. This, in my judgment, we have no right to do.